
	

116 S2371 IS: Honor and Remember Flag Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2371
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Manchin (for himself, Mrs. Blackburn, Ms. Sinema, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 36, United States Code, to designate the Honor and Remember Flag created by Honor
			 and Remember, Inc., as an official symbol to recognize and honor members
			 of the Armed Forces who died in service to the United States, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Honor and Remember Flag Act of 2019. 2.Designation of Honor and Remember Flag for fallen members of the Armed Forces (a)FindingsCongress makes the following findings:
 (1)Since the Revolutionary War, more than 1,000,000 members of the Armed Forces have paid the ultimate price by sacrificing their lives in service to the United States.
 (2)The contributions of those fallen members of the Armed Forces are deserving of national recognition.
 (3)As of July 2019, there is no officially recognized symbol that acknowledges members of the Armed Forces who died in service to the United States.
 (b)DesignationChapter 9 of title 36, United States Code, is amended by adding at the end the following new section:
				
					904.Honor and Remember Flag for fallen members of the Armed Forces
 (a)DesignationThe Honor and Remember Flag created by Honor and Remember, Inc., is designated as the symbol of the commitment of the United States to honoring and remembering the lives of all members of the Armed Forces who have lost their lives in service to the United States.
						(b)Required display(1)
 The Honor and Remember Flag shall be displayed at the locations specified in paragraph (3) on the days specified in paragraph (2).
 (2)The days specified in this paragraph are the following: (A)Armed Forces Day, the third Saturday in May.
 (B)Memorial Day, the last Monday in May. (C)Flag Day, June 14.
 (D)Independence Day, July 4. (E)National POW/MIA Recognition Day.
 (F)Veterans Day, November 11. (G)In the case of display at the World War II Memorial, Korean War Veterans Memorial, and Vietnam Veterans Memorial (required by paragraph 3(C)), any day on which the flag of the United States is displayed.
 (H)In the case of display at medical centers of the Department of Veterans Affairs (required by paragraph 3(H)), any day on which the flag of the United States is displayed.
 (I)In the case of display at post offices of the United States Postal Service (required by paragraph 3(I)), the last business day before a day specified in subparagraphs (A) through (F) that in any year is not itself a business day.
 (3)The locations specified in this paragraph are the following: (A)The United States Capitol.
 (B)The White House. (C)The World War II Memorial, the Korean War Veterans Memorial, and the Vietnam Veterans Memorial.
 (D)Arlington National Cemetery. (E)Each national cemetery under the jurisdiction of the National Cemetery Administration.
 (F)The buildings containing the official office of— (i)the Secretary of State;
 (ii)the Secretary of Defense; (iii)the Secretary of Veterans Affairs; and
 (iv)the Director of Selective Service. (G)Each major military installation, as designated by the Secretary of Defense.
 (H)Each medical center of the Department of Veterans Affairs. (I)Each post office of the United States Postal Service.
 (c)Display To be in a manner visible to the publicDisplay of the Honor and Remember Flag pursuant to this section shall be in a manner designed to ensure visibility to the public.
 (d)LimitationThis section may not be construed or applied so as to require any employee to report to work solely for the purpose of providing for the display of the Honor and Remember Flag or any other flag..
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						904. Honor and Remember Flag for fallen members of the Armed Forces..
 (d)Regulations for implementationNot later than 180 days after the date of the enactment of this Act, the head of each department, agency, or other establishment responsible for a location specified in subsection (b)(3) of section 904 of title 36, United States Code, as added by subsection (b) (other than the United States Capitol), shall prescribe regulations as necessary to carry out such section.
 (e)Procurement and distribution of flagsNot later than 30 days after the date of the enactment of this Act, the Administrator of General Services shall commence the procurement of Honor and Remember Flags and distribute the flags as necessary to permit compliance with section 904 of title 36, United States Code, as so added.
			
